DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020, 12/07/2020, 03/11/2020, 04/29/2021, and 05/11/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims discloses “X subframes, wherein x is a positive integer, but a case where x is equal to 1 can be missed interpret.  Applicant is requested to be clear on the case where x is equal to 1 or to state that is greater than 1.
Claim 2 recites the limitation "a second communication device " in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It was interpreted as “the second communication device”.
Claim 3 and 4 recite the limitation “a subframe m”, it was interpreted as “the subframe m”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable overUS-20170215183-A1 to Gulati in view of US 20150223226 A1 to Wu.

Regarding claim 1 Gulati teaches...a response information sending method, comprising: receiving, by a first communications device, first indication information from a  network device (P.50, discloses a first communication device describe as UE which receives a first indication from a base station), but does not teach....wherein the first indication information is used to indicate a first resource for transmitting first data: sending, by the first communications device and on the first resource, the first data to a second communications device; receiving, by the first communications device, second indication information from the network device, wherein the second indication information is used to indicate a second resource for transmitting response information of the first data, and wherein the second resource and the first resource comprise different resources; and receiving, by the first communications device and on the second resource, the response information of the first data from the second communications device.

Wu teaches... wherein the first indication information is used to indicate a first resource for transmitting first data (Abs, discloses a response information sending method described as method for assigning resources to perform direct communications in a network of wireless 



Regarding claim 6 Gulati teaches a first communications device, comprising: at least one processor (P.28, Lns. 3-5); and a memory storing instructions executable by the at least one processor (P.28, Lns. 10-14), wherein the instructions, when executed by the at least one processor, instruct the at least one processor to (P.28, Lns. 10-14): receive first indication information from a network device, wherein the first indication information is used to indicate a first resource for transmitting first data(P.50, discloses a first communication device describe as UE which receives a first indication from a base station): but does not teach...send, on the first resource, the first data to a second communications device; receive second indication information from the network device, wherein the second indication information is used to indicate a second resource for transmitting response information of the first data, and wherein the second resource and the first resource comprise different resources; and receive, on the second resource, the response information of the first data from the second communications device.

Wu teaches... send, on the first resource, the first data to a second communications device; receive second indication information from the network device (Abs, discloses a response information sending method described as method for assigning resources to perform direct communications in a network of wireless communication ), wherein the second indication information is used to indicate a second resource for transmitting response information of the first data (P.66, Lns. 8-10, discloses process 70 the second indication information indicating a resource for transmitting response information of the first data described as the second resource allocation to receive a transport block.  Lns. 18-25 discloses the second and first resource comprise different resources described as not using the same subframe), and wherein the second resource and the first resource comprise different resources; and receive, on the second resource, the response information of the first data from the second communications device (P. 36, Lns. 15-21 discloses the receiving by the first communication device and on the second resource the response information of the first data from the second communication device described as the ciphering and deciphering of communication between the first and second device and in this example the ability to confirm the reception of the first data (cipher) and acknowledge its reception by the second device or performing and communicating the data check integrity.  P.38 further describes the interaction between the first and second communication via the first and second PDCCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati by incorporating the teachings of Wu 

Regarding claim 11 Gulati teaches a response information sending method, comprising: receiving, by a second communications device, first indication information from a network device (P.10 discloses receiving by a second communication device described as UE first indication information from a network device ), but does not teach...wherein the first indication information is used to indicate a first resource for transmitting first data; receiving, by the second communications device and on the first resource, the first data from a first communications device; receiving, by the second communications device, second indication information from the network device, wherein the second indication information is used to indicate a second resource for transmitting response information of the first data, and wherein the second resource and the first resource comprise different resources; and sending, by the second communications device and on the second resource, the response information of the first data to the first commw1ications device.

Wu teaches...wherein the first indication information is used to indicate a first resource for transmitting first data; receiving, by the second communications device and on the first 



Regarding claim 16 Gulati teaches a second communications device, comprising: at least one processor (P.28, Lns. 3-5); and a memory storing instructions executable by the at least one processor (P.28, Lns. 10-14), wherein the instructions, when executed by the at least one processor, instruct the at lea.st one processor to (P.28, Lns. 10-14): receive first indication information from a network device, wherein the first indication information is used to indicate a first resource for transmitting first data (P.50, discloses a first communication device describe as UE which receives a first indication from a base station); but does not teach...receive, on the first resource, the first data from a first communications device; receive second indication information from the network device, wherein the second indication information is used to indicate a second resource for transmitting response information of the first data, and wherein the second resource and the first resource comprise different resources; and send, on the second resource, the response information of the first data to the first communications device.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati by incorporating the teachings of Wu because it allows an apparatus or method to assigning resources to perform direct .

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable overUS-20170215183-A1 to Gulati and US 20150223226 A1 to Wu in view of US-20200235897-A1 to Tang.

Regarding claim 5 Gulati and Wu teach the method according to claim 1, but does not teach...wherein the first indication information comprises a first bit map, and ·wherein the second indication information comprises a second bit map. 

Tang teaches... wherein the first indication information comprises a first bit map, and wherein the second indication information comprises a second bit map (P.69 discloses a first indication a first map and a second bit map received to determine received data for processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Wu by incorporating the teachings of Tang because it allows an apparatus or method to allow processing according to the bitmap received according to a preset rule or an indication information (Tang, Abs). The 

Regarding claim 10 Gulati and Wu teach the first communications device according to claim 6, but does not teach...wherein the first indication information comprises a first bit map, and wherein the second indication information comprises a second bit map.

Tang teaches... wherein the first indication information comprises a first bit map, and wherein the second indication information comprises a second bit map (P.69 discloses a first indication a first map and a second bit map received to determine received data for processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Wu by incorporating the teachings of Tang because it allows an apparatus or method to allow processing according to the bitmap received according to a preset rule or an indication information (Tang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 15 Gulati and Wu teach the method according to claim 11, but does not teach...wherein the first indication information comprises a first bit map, and wherein the second indication information comprises a second bit map.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Wu by incorporating the teachings of Tang because it allows an apparatus or method to allow processing according to the bitmap received according to a preset rule or an indication information (Tang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 20 Gulati and Wu teach the second communications device according to claim 16, but do not teach...wherein the first indication information comprises a first bit map, and ,wherein the second indication information comprises a second bit map.

Tang teaches... wherein the first indication information comprises a first bit map, and wherein the second indication information comprises a second bit map (P.69 discloses a first indication a first map and a second bit map received to determine received data for processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Wu by incorporating the teachings of Tang because it allows an apparatus or method to allow processing according to .

Allowable Subject Matter
Claims 2-4, 7-9, 12-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the main reason for the claims under discussion is the inclusion of “wherein  the subframe m is  a subframe  that is after a subframe n+k  and with a minimum sequence number in the subframes of the second resource, wherein the subframe n+k is a kth subframe after the subframe n, wherein k is predefined or is received by the first communications device from the network  device, and wherein n, m, and k are all non-negative integers.” as the prior art of record do not render obvious stand alone or in combination “a minimum sequence number in the y subframes of the second source, where in the subframe n”k is a k(th) subframe after the subframe n”, the closest prior art is US-US 20200052966 A1 to Yang P. 34, discloses subframes, offsets, non-negative integers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See from PTO-892: US 20200052966 A1 to Yang P. 34, discloses subframes, offsets, non-negative integers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476